UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF S P E C I A L E D U C A T I O N AND R EH A B ILITA TIV E S E R V I C E S

SEP ! 9 2001
Dr. Ed Richardson
State Superintendent of Education
Alabama State Department of Education
Gordon Persons Building
P.O. Box 302101
Montgomery, Alabama 36130-2101
Dear Superintendent Richardson:
This is a response to your letter dated May 4, 2001, addressed to me at the Office of
Special Education Programs (OSEP). In your letter you asked for guidance regarding
whether the Alabama State Department of Education may use Part B funds under the
Individuals with Disabilities Education Act (IDEA) to pay for litigation costs associated
with lawsuits involving two local educational agencies in Alabama. The first lawsuit you
ask about resulted in a Consent Decree in Lee v. Macon and the second resulted in a
settlement agreement in F.M. & L.G., et al. v. Barbour County Board o f Education, et al.
With respect to Lee v. Macon you describe the consent decree as requiring "the
Department to address the over-representation of African-American students identified as
mentally retarded and emotionally disturbed, the under-representation of AfricanAmerican students as have specific learning disabilities and giftedness, and facilities."
Most of the identified costs associated with this lawsuit are allowable under Part B as
costs incurred as a result of compliance with specific provisions of the Federal award as
allowed by #20 (Fines and Penalties), Attachment B, OMB Circular A-87, Cost
Principles for State, Local and Indian Fiscal Government.
Section 618(c) of the IDEA requires the States to examine data to determine if significant
disporportionality based on race is occurring in the identification of children into
particular disability categories and in the placement of children with disabilities into
particular educational settings. If significant disporportionality is discovered, the State
must review, and if appropriate, revise policies, procedures and practices to ensure
compliance with the IDEA. This would cover activities to address over-representation of
African-American students as students who have mental retardation and who are
emotionally disturbed and under-representation of African-American students as having
specific learning disabilities. However, "giftedness" is not a category of disability under
the IDEA, and activities related to addressing the under-representation of AfricanAmerican students as "gifted" would not be allowable. Also, we do not understand the
reference in your description of the activities under the consent decree to "and facilities".

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Our m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Dr. Ed Richardson
The disability awareness training and ongoing professional development activities in
instructional and behavioral interventions would be allowable, as these activities also are
required for compliance with specific provisions of the Federal award. Disability
awareness training is genes;ally an integral part of child find activities required by section
612(a)(3) of the Act. Ongoing professional development activities in instructional and
behavioral interventions are required activities under section 612(a)(14) (Comprehensive
System of Personnel Development) and section 653(c)(3)(D)(i), (vi) and (vii) (State
Improvement Strategies).
With regard to F.M. & L. G., et al. v. Barbour County Board o f Education, et al., the costs
associated with this lawsuit cannot be paid with Part B funds. The fees and travel
expenses of the expert panel members are not incurred as a result of compliance with
specific provisions of the Federal award.
We hope that this information is helpful. If you need further assistance, you may contact
Dr. JoLeta Reynolds or Troy Justesen at 202-205-5507 at OSEP.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
CC:

Mr. Mabrey Whetstone
Alabama Department of Education

